Citation Nr: 0525033	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to December 23, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from October 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which granted entitlement to service connection 
for PTSD, effective from December 23, 1999.  


FINDINGS OF FACT

1.  The veteran separated from service in November 1971.

2.  The veteran's July 1993 claim of service connection for 
PTSD was denied in August 1995 based on lack of diagnosis of 
PTSD and a lack of verified stressor.  The RO informed the 
veteran of that denial and of his procedural and appellate 
rights in an August 1995 letter; however, the veteran did not 
file an appeal within one year of notification.

3.  In April 1997 and March 1998, the veteran attempted to 
reopen the claim.  VA, in December 1997 and June 1998 letters 
advised that he needed new and material evidence.  

4.  In June 1998, the veteran attempted to reopen the claim 
with the submission of medical records.  In July 1998 rating 
decision, the RO declined to reopen the claim based on a lack 
of verified stressor.  The veteran was notified of the denial 
and his procedural and appellate rights in September 1998 
letter.  The veteran filed a timely notice of disagreement 
with the decision.  

5.  On May 28, 1999, following the issuance of a statement of 
the case in January 1999, and within the appeal period of the 
July 1998 rating decision, the veteran submitted evidence of 
stressor verification along with statements indicating his 
intent to continue his appeal.  

6.  On December 23, 1999, the veteran submitted duplicative 
evidence of that submitted in May 1999 as another application 
to reopen a claim of service connection for PTSD.  The RO 
accepted as evidence of stressor verification and granted 
service connection for PTSD.

7.   The date entitlement arose to establish stressor 
verification was May 28, 1999.  


CONCLUSION OF LAW

The criteria for an effective date of May 28, 1999, but no 
earlier, for the grant of service connection for PTSD have 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In VAOPGCPREC 8-2003, the VA General Counsel has provided 
guidance for VA adjudicators with regard to notice 
requirements for issues which arise following an initial 
grant of benefits.  Under 38 U.S.C. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of 
the case if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003

A VCAA-compliant letter was sent to the veteran on the issue 
of the proper effective date in January 2005.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

With respect to the duty to assist, the VCAA also provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that the RO provided adequate assistance in 
the development of the veteran's claim.  The veteran's 
service medical records and VA post-service clinical reports 
are associated with the claims file.  An examination is not 
required in this matter, as the effective date of the 
diagnosis of PTSD is not in question.  The veteran did not 
respond to the January 2005 letter asking him to submit any 
addition evidence or information.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Analysis

This Vietnam veteran contends that the effective date of the 
award of service connection for PTSD should be April 24, 
1997, the date he submitted a request to reopen the claim of 
service connection for PTSD.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide that for 
evidence received after final disallowance, the effective 
date will be the date of receipt of reopened claim or date 
entitlement arose, whichever is later.
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. 
Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

For PTSD service connection claims, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on April 11, 1980, the effective date 
of the regulatory amendment adding the diagnostic code for 
PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. 
Reg. 63604 (1997).  As set forth elsewhere in this decision, 
there is no diagnosis of PTSD prior to March 1998, thus, 
continuous eligibility from any date to the date of claim or 
administrative determination of entitlement is not possible 
in this case.

The Board reviewed the record as to earlier claims for 
service connection for PTSD.  The claim of service connection 
for PTSD filed in July 1993 was denied in August 1995, and 
the veteran was informed of that denial and of his appellate 
rights by letter dated August 14, 1995.  Evidence associated 
with that claim, including service medical and personnel 
records, VA records and failure to report for VA examination 
notices, failed to yield a diagnosis of PTSD or verified 
stressor.  He did not file an appeal of that decision within 
one year, and the decision became final.  See 38 C.F.R. § 
20.302 (2004).  

In a letters received in April 1997 and March 1998, the 
veteran attempted to reopen the claim for PTSD and requested 
examination; however, the veteran did not provide any 
evidence.  In December 1997 and June 1998, the RO issued 
letters stating that the veteran needed to submit new and 
material evidence to reopen the claim.  These letters were 
not denial letters, as these letters did not contain any 
procedural or appellate rights.  

In a late June 1998 letter, again requesting to reopen his 
claim, the veteran cited to VA treatment records showing 
diagnoses of PTSD dating from March 1998.  The RO obtained 
additional VA treatment records.  In July 1998, the RO issued 
a rating decision declining to reopen the claim, based on a 
finding that a verified stressor was lacking.  It was noted 
that specific stressor details, such as places and dates, had 
not been provided, and the stressors listed in these medical 
records were not verifiable.  The veteran was informed of 
this decision and his procedural and appellate rights in a 
September 1998 letter.  The veteran filed a timely notice of 
disagreement and the RO issued a statement of the case in 
January 1999.  Thereafter, on May 28, 1999, the veteran 
submitted a completed PTSD questionnaire, which VA had given 
him in connection with his claim.  He provided a detailed 
written account of his activities in Vietnam, where he served 
as a cook and door gunner in 1970 and 1971.  He also 
submitted a buddy statement in June 1999.  

The RO did not consider the submissions of May 1999 to 
constitute intent to continue the appeal of the July 1998 
rating decision, and determined that the decision became 
final in September 1999.  The veteran eventually submitted 
similar evidence on December 23, 1999, which the RO 
considered adequate stressor verification.  The RO reopened 
the claim and granted service connection based on what it 
determined was the date entitlement was first shown, which 
was also the date of reopened claim, December 23, 1999.  

The Board reviewed the evidence submitted December 23, 1999, 
and finds it to be substantively the same as that submitted 
May 28, 1999.  Moreover, the Board finds that the evidence 
submitted May 28, 1999, when viewed in the entirety of the 
history of this claim, can reasonably be accepted in lieu of 
a substantive appeal as the veteran indicates that this 
evidence was in support of his claim.  Thus, the Board finds 
that evidence submitted May 28, 1999, was within the appeal 
period of the July 1998 rating decision.  As such, the Board 
finds that new and material evidence was submitted May 28, 
1999, to reopen the claim previously denied in August 1995.  
The Board finds further that entitlement to service 
connection for PTSD was first shown May 28, 1999, with the 
sufficiently specific documentation of stressors, consistent 
with the facts and circumstances of the veteran's service as 
contained in his personnel records, on that date, to support 
the diagnosis of PTSD.  

The Board therefore concludes that May 28, 1999, is the 
proper effective date for service connection for PTSD.  This 
effective date is set in accordance with 38 C.F.R. § 3.400 
(q), (r) (2004).  The correct effective date of May 28, 1999, 
is provided by both of these provisions of 38 C.F.R. § 3.400, 
i.e., the date after final decision that entitlement arose.  
The medical evidence is uncontroverted with regard to the 
first diagnosis of PTSD in March 1998, with stressor 
verification, and therefore entitlement, as of May 28, 1999.  

The Board finds that the evidence does not support 
entitlement to an effective date prior to May 28, 1999.  As 
previously noted, PTSD was not diagnosed until March 1998; 
furthermore, the veteran did not submit stressor information 
until May 28, 1999.  At the time of the July 1998 rating 
decision, the RO advised that the veteran had not submitted 
stressor information to verify his stressors used as basis 
for PTSD diagnosis.  As noted above, the veteran finally 
submitted stressor information for verification on a May 28, 
1999 statement, which the Board found substantially similar 
to the information submitted to the RO in December 1999.  
Accordingly, the Board notes that the governing laws stated 
that the effective date shall be the LATER of the date of the 
claim or date the entitlement arose.  In this case, the date 
the entitlement arose, May 28, 1999, is the later of the 
dates. 

In conclusion, May 28, 1999, is the proper effective date for 
a grant of service connection for PTSD, and there is no basis 
for an earlier effective date.  The Board notes that the 
evidence is in equipoise as to the date of May 28, 1999, and 
that reasonable doubt has been resolved in the veteran's 
favor as to this date.  However, as to an effective dated 
prior to May 28, 1999, as there is not an approximate balance 
of positive and negative evidence regarding the merits of 
that part of the claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

An effective date of May 28, 1999, but no earlier, for the 
grant of service connection for post-traumatic stress 
disorder is granted, subject to the laws governing the award 
of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


